Citation Nr: 1526721	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Louisville, Kentucky.

In May 2014, the Veteran testified during a Board hearing in Nashville, Tennessee before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

The Board notes that in September 2012 the Veteran appeared to withdraw his claim for service connection for hypertension.  At the May 2014 hearing, however, the Board heard testimony regarding this claim from the Veteran, as well as argument from his representative.  Affording the Veteran the benefit of the doubt, the Board will therefore consider the claim active and issue a decision.
 

FINDINGS OF FACT

1.  There is no credible evidence establishing that an event, injury, or disease related to an acquired psychiatric disorder occurred in service, and there is no indication that such disorder is related to his service-connected bilateral hearing loss.

2.  Hypertension was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014); 38 C.F.R. § 4.125 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2008 and December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  With respect to an acquired psychiatric disorder, as explained below, the Board finds that there is no credible evidence establishing that an event, injury, or disease related to an acquired psychiatric disorder occurred in service, and there is no indication that the Veteran's condition is related to his service-connected bilateral hearing loss.  With respect to hypertension, the Board finds that there is no indication that the Veteran's hypertension is associated with service.  VA therefore has no duty to provide medical examinations.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

PTSD

The Veteran claims service connection for PTSD, both due to in-service stressors suffered in Vietnam, and as aggravated by his service-connected bilateral hearing loss.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  The Board notes that regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014, as this appeal was.  See 79 Fed. Reg. 45093 (August 4, 2014).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

Service treatment records do not reflect any symptoms of or treatment for any mental health issues.  Additionally, there is no record in the Veteran's military personnel records or service treatment records that the Veteran was ever in Vietnam.  As discussed below, the Veteran reports that he was in Vietnam for several days in April or May of 1964, during which he was shot in the leg.  His service treatment records make no mention of any such wound.  In late May and early June of 1964, the Veteran was treated at Camp Lejeune in North Carolina for back pain, and there was no mention of any leg wound at that time.  Shortly thereafter, at his August 1964 separation examination, there was no mention of any gunshot wound.  No abnormalities were noted at all, save body marks and scars, including a half-inch scar on the lower right leg.  The exact same body marks and scars, however, were also noted in the Veteran's August 1960 induction examination.

In July 1999, in connection with another claim, the Veteran provided a complete list of all medical treatment he had received while in service.  The treatment did not include any reference to a gunshot wound.

VA treatment records show that in June 2000 the Veteran denied any history of mental illness.  In November 2000, the Veteran was treated for chronic leg pain, which he attributed to blood clots.  He did not report any history of gunshot wounds.  

In a March 2004 statement in connection with a separate claim for deep vein thrombosis, the Veteran stated that he was treated in service in North Carolina in 1964 for swelling in his legs and feet.  He did not refer to any gunshot wound.

In his November 2007 hypertension claim, discussed in more detail below, the Veteran stated that his hypertension was the result of his exposure to Agent Orange while stationed in Okinawa.  In a January 2008 statement, the Veteran reported that he suffered paranoia, sleep difficulties, and difficulties getting along with people ever since service.  There was no mention of any service in Vietnam in either the November 2007 claim or the January 2008 statement, although in the latter he stated that after serving in Okinawa and Cuba he was in "several other locations in the world."

VA treatment records show that the Veteran began treatment for PTSD in January 2008.  The Veteran reported serving "all over the place" including two occasions of being in Vietnam for a couple of days.  The record refers to a prior note in which the Veteran reported combat exposure.  When asked about combat, the Veteran denied ever discharging his firearm or engaging in a firefight, but reported witnessing the combat deaths of fellow soldiers while guarding a radar site in Vietnam.  The Veteran also reported distress when he returned the United States and learned that part of his battle group had been killed in Vietnam.  The Veteran reported a second incident in which he was on a beach in Vietnam calling in airstrikes to support ground troops in combat.  The Veteran was unsure if he was under fire at this time, and reported significant amnesia for much of his overseas experiences.  His psychologist stated that although the Veteran's reported combat exposure was relatively mild, it met the traumatic stressor criterion.  Based on this and the Veteran's reported symptoms, the psychologist diagnosed the Veteran with PTSD.  In March 2008, the Veteran again reported avoidance, intrusive memories, and nightmares regarding his time in Vietnam.  His psychiatrist noted that the Veteran feels uncomfortable talking about Vietnam, and appeared visibly distressed with nervous fidgeting.  The Veteran reported guilt for not returning to Vietnam and exhibited significant amnesia for parts of his trauma.  The Veteran subsequently began group therapy.

In a December 2008 statement, the Veteran reported in-service stressors which caused his PTSD.  The Veteran stated that, during April or May of 1964, he was on a hill in Vietnam overrun by the enemy.  Several of his fellow troops were killed, and he had to call in artillery support before they were airlifted out.  He stated that he was only in Vietnam for 10 days.  He said he could not remember further details because he had blanked almost everything out of his mind.

In March 2009, VA issued a formal finding of a lack of information required to corroborate the Veteran's reported stressor.  VA found that there was insufficient information to conduct meaningful research of records, and that VA had made sufficient efforts to obtain such information on the Veteran's behalf from Marine Corps Archives and Special Collections.

In an April 2009 statement, the Veteran stated that when the Vietcong overtook their position, several people were shot and three were killed.  The Veteran stated that on return to the United States, he was seen by a Navy doctor who removed a bullet and piece of shrapnel from his right ankle.  He reported that he still had scars from the incident.  The Veteran provided VA with photographs of these scars in November 2009.  The Veteran restated that he was shot and treated for a wound in his February 2010 substantive appeal. 

VA mental health treatment records further show that in April 2010, the Veteran reported increasing intensity in his nightmares.  Specifically, the Veteran reported to his psychiatrist nightmares in which he relived an incident in Vietnam when he was shot in the leg. 

VA treatment records show that the Veteran was admitted for inpatient psychiatric treatment in December 2010.  The Veteran reported that his PTSD was negatively affecting his home life, straining his relationship with his wife.  At one point during his course of treatment he was diagnosed with chronic depression in addition to PTSD.  The Veteran continued with regular outpatient treatment throughout 2011.  There was no specific discussion of any in-service stressors reflected in these treatment records, with the exception of nightmares in a military setting.  The Veteran focused therapy on his family issues and on military-set nightmares in which he was chased by someone who wanted to cut off his fingers to get to his rings.

In May 2012, VA treatment records show that the Veteran reported better sleep with less frequent nightmares.  His psychiatrist noted minimal but manageable symptoms in the areas of re-experiencing, avoidance/numbing, and altered arousal.

In a December 2012 statement, the Veteran restated that he was in Vietnam, and stated that he should not be held responsible for the government's failure to maintain its paperwork.  He stated that he was sent to Vietnam with six other soldiers, and gave the name of the captain to whom he was assigned.

In May 2013, VA again issued a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  In this finding, VA noted that the Veteran's service was with the Marines, and the Marines did not begin operations in Vietnam until March 8, 1965, after the Veteran's separation from service.

VA treatment records show that the Veteran was treated for his PTSD in July 2013, October 2013, and January 2014.  There is no record that the Veteran discussed his in-service stressors.

At his May 2014 hearing, the Veteran stated that he has been told by his doctors that his PTSD was caused by his military service.  He further stated that his service-connected hearing loss has aggravated his PTSD.  He reported service in Vietnam in July and August of 1964 with the Marine Corps.  He stated that his unit was sent to Vietnam to see how it would perform in a combat situation.  He then stated that he was sent into Vietnam to set up a radar unit to assist in triangulation for artillery.  He stated that when the Vietnamese troops attacked, he saw about 15 men get killed, and he had to fight his way out, firing his own weapon.

VA treatment records show that in May 2014, the Veteran reported that his main issue was sleep and nightmares.  The Veteran further sought an opinion on whether his service-connected hearing loss aggravated his PTSD.  His psychiatrist stated that a deficit in senses could affect mental illness, but also stated that the Veteran was able to hear and understand her without difficulty through the use of his current hearing aids.  In July 2014, he reported doing well in handling his nightmares, and was diagnosed with both PTSD and generalized anxiety disorder.  He described how his grandchildren can trigger his anger issues.  In November 2014, he was treated for his PTSD with his wife present.  His psychiatrist assessed that he was stable and at or near his baseline.  March 2015, the Veteran reported that he was doing "good enough" and did not desire a change in medication.  

The Board finds that there is no credible evidence establishing that an event, injury, or disease related to an acquired psychiatric disorder occurred in service.  The Board does not find the Veteran's statements credible, as they contradict each other and are not consistent with the record evidence.  The Veteran's military and service treatment records do not reflect any combat experience or service in Vietnam, and VA has issued a finding that no Marines were in Vietnam during the Veteran's period of service.  In contrast, the Veteran's statements support his time in Vietnam, but are highly inconsistent.  In December 2008, the Veteran stated he was sent to Vietnam in April and May of 1964; at his May 2014 hearing, he stated he was sent there in July and August of 1964.  In April 2009 the Veteran stated that he witnessed three people killed in combat in Vietnam; at his May 2014 hearing that number had inflated to about 15.  In January 2008, the Veteran reported to his psychiatrist that he never fired his weapon or engaged in a firefight while in Vietnam; at his May 2014 hearing he stated the opposite.  He did not mention is claimed gunshot wound in his original December 2008 statement; in April 2009 he reported the wound and stated that he still had scars from the incident, yet his August 1964 separation examination mentioned no gunshot wounds and only mentioned scars that were present at this August 1960 induction examination.  Because of these inconsistencies, the Board gives no credibility to the Veteran's statements that he was in Vietnam and that he engaged in or witnessed combat.

The Board recognizes that the Veteran's psychiatrists have stated that his diagnosed PTSD and related conditions are related to in-service events.  These doctors, however, are basing their opinions on reports by the Veteran that these events occurred.  The Board finds no credible evidence that such events occurred.  For these reasons, the Board finds that there is no credible evidence establishing that an event, injury, or disease related to an acquired psychiatric disorder occurred in service, and direct service connection must therefore be denied.

As to secondary service connection, the Board notes that the Veteran at his May 2014 hearing raised for the first time the claim that his PTSD was aggravated by his service-connected bilateral hearing loss.  The Board finds no indication in the record that such aggravation occurred.  The Board recognizes that the Veteran testified that his bilateral hearing loss has aggravated his PTSD, but he provided no statement linking his hearing loss to any specific symptoms reported in his treatment records.  He asked his psychiatrist for a statement linking the two conditions, and while his psychiatrist stated that in general loss of senses can aggravate mental illness, he offered no link between the Veteran's diagnosed conditions and his hearing loss, and instead observed that the Veteran's hearing loss has not appeared to affect his therapy.  For these reasons, the Board finds that there is no indication that the Veteran's acquired psychiatric disorder has been aggravated by his bilateral hearing loss, and service connection on a secondary basis must therefore be denied.

Hypertension

The Veteran asserts that he served in Vietnam and that in conjunction with that service he as exposed to Agent Orange, which in turn resulted in currently diagnosed hypertension.  The Board notes that for certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Moreover, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Even if not manifest within the one year presumptive period, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Private treatment records show that when he was treated in August 1989, there was at that time no history of hypertension.

VA treatment records show that the Veteran was diagnosed with hypertension in November 2000.  Records document that the Veteran has continued to receive treatment and medication for hypertension since that time.  There is no evidence that his VA doctors ever considered any etiology for the Veteran's hypertension.

In his November 2007 claim, the Veteran stated that his hypertension was the result of his exposure to Agent Orange while stationed in Okinawa.  In a January 2008 statement, the Veteran described observing herbicide while stationed in Okinawa.  He further stated that he had had health problems, including blood pressure problems, ever since he left service.

In a March 2011 statement, the Veteran stated that he personally witnessed the spraying of an herbicide/dioxin from an aircraft in Okinawa during the summer of 1961.  The Veteran further stated that he was additionally exposed to Agent Orange when he was in Vietnam.

The Board finds that there is no indication that the Veteran's hypertension is associated with service.  The Board recognizes that the Veteran has stated that he was exposed to Agent Orange and possibly other herbicides while stationed in Okinawa and in Vietnam.  Regardless of whether the Veteran was actually exposed to herbicides, hypertension is not one of the conditions for which presumptive service connection based on herbicide exposure is available.  38 C.F.R. § 3.309(e).  However, the Veteran may establish service connection on a direct basis if the evidence shows that his current hypertension was, in fact, caused by exposure to Agent Orange or some other incident of service. See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

In this case, there is no evidence that hypertension was incurred during service or manifested to a compensable degree within one year of separation.  As such, this provision relating to presumptive service connection as a chronic disease under is 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not for application. 

The Veteran has provided no basis for his assertion that his hypertension is associated with herbicide exposure, and no medical evidence is on the record showing such a relationship.  Likewise, there is no evidence linking the Veteran's hypertension to service through a mechanism not based on herbicide exposure, and the Veteran was not diagnosed with hypertension until November 2000, more than 35 years after separation from service.  For these reasons, the Board finds that there is no indication that the Veteran's hypertension is associated with service, and service connection must therefore be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, and to include as secondary to service-connected bilateral hearing loss, is denied.

Service connection for hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


